Exhibit 10.2

JOINDER AGREEMENT TO REGISTRATION RIGHTS AGREEMENT

Dated: May 18, 2016

Reference is hereby made to the Exchange and Registration Rights Agreement,
dated as of November 20, 2015 (the “Registration Rights Agreement”), by and
between CCOH Safari, LLC, a Delaware limited liability company (the “Escrow
Issuer”), and the Representatives. Unless otherwise defined herein, terms
defined in the Registration Rights Agreement and used herein shall have the
meanings given them in the Registration Rights Agreement.

1. Joinder of the Issuers. CCO Holdings, LLC, a Delaware limited liability
company (the “Company”), and CCO Holdings Capital Corp., a Delaware corporation
(“CCOH Capital” and, together with the Company, the “Issuers”), each hereby
agrees to become bound by the terms, conditions, representations and warranties,
covenants and other provisions of the Registration Rights Agreement with all
attendant rights, duties and obligations stated therein, with the same force and
effect as if originally named as an “Issuer” therein and as if the Company and
CCOH Capital executed the Registration Rights Agreement on the date thereof.

2. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3. Counterparts. This agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Joinder Agreement by facsimile, email or other electronic
transmission (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.

4. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

5. Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please indicate your acceptance of this Joinder Agreement by signing in the
space provided below, whereupon this Joinder Agreement and the Registration
Rights Agreement will become binding agreements of the Issuers in accordance
with their terms.

 

CCO HOLDINGS, LLC By:  

/s/ Daniel J. Bollinger

  Name:   Daniel J. Bollinger   Title:   Vice President, Associate General
Counsel and Assistant Corporate Secretary CCO HOLDINGS CAPITAL CORP. By:  

/s/ Daniel J. Bollinger

  Name:   Daniel J. Bollinger   Title:   Vice President, Associate General
Counsel and Assistant Corporate Secretary

[Signature Page to Registration Rights Agreement Joinder]